Bassett, C. J.
We are of opinion this plot is not evidence. It should have been filed to make it part of the proceedings in the former cause. The defendant was at liberty to have run the same lines and placed them on his pretensions in this cause.
Defendant’s counsel offered a copy of courses of “Digg’spoint,” which recited very briefly a warrant and gave the courses and distances in words and figures, and the quantity without plot or naming itself to be a survey, certified by Callahan with seal of office as truly extracted, etc. Objected to, and submitted to the court without argument.
Bassett, C. J.
This is the manner of certifying surveys from Maryland as extracts of course without plots.
It was read.